Citation Nr: 1608875	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee strain.  


REPRESENTATION

Appellant represented by:	Dorothy Camerio, Agent


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The appellant served in the Army National Guard from February 1981 to May 1987 and in the Army Reserve from May 1987 to June 1997, with periods of active duty for training.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The two VA examination reports of record addressing the etiology of the right hip disorder are inadequate.  Specifically, the first examination dated in April 2012 did not address the question of secondary service connection, and only indicated a lack of documentation of a right hip injury during service as rationale in addressing direct service connection.  The second examination in June 2015 does not include an opinion on secondary service connection based on aggravation.  Additionally, the Board notes that VA records from 2009 through July 2015 contain multiple references to the Veteran using a cane to ambulate, which suggests problems with the Veteran's gait, despite the June 2015 examiner's statement to the contrary.  Accordingly, an addendum opinion is required. 

The Board additionally notes that the AOJ appears not to have reviewed the most recent VA treatment records uploaded on July 27, 2015, as the July 28, 2015 Supplemental Statement of the Case (SSOC) only cites to VA records dated through September 2014.  The provisions affording an automatic waiver of initial AOJ review of evidence submitted to the AOJ are not for application in this instance, as the  substantive appeal in this case was filed prior to February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Thus, on remand, the AOJ should ensure review of all pertinent evidence upon readjudication. 

Finally all updated VA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.  

2.  Then refer the Veteran's claims file to a physician for an addendum opinion.  No additional examination of the appellant is required, unless the examiner determines otherwise.  The examiner must review the claims file and should note that review in the report.  The following questions should be addressed: 

Is it at least as likely as not (50 percent probability or more) that that any currently diagnosed right hip disorder : (a) had its onset in service or is otherwise the result of service; (b) is causally related to the right knee disorder; or (c) is aggravated beyond the natural progress of the disease by the right knee disorder?  The Board emphasizes that the absence of evidence of treatment for right hip problems in the Veteran's service treatment records, alone, cannot serve as the basis for a negative opinion on direct service connection.  Additionally, in addressing secondary service connection, the examiner should consider references to the Veteran using a cane from 2009 through the present, suggesting gait difficulties.  A complete rationale should accompany any opinion provided.  

3.  Then readjudicate the claim, and issue a SSOC, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


